            Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

 JAMES TOLLEFSON, on Behalf of                     §
 Himself and on Behalf of All Others               §
 Similarly Situated                                §
                                                   §
        Plaintiff,                                 §
                                                   §
 V.                                                §      CIVIL ACTION NO. 7:20-cv-00168
                                                   §
 ANADARKO PETROLEUM                                §
 CORPORATION,                                      §
                                                   §
        Defendant.                                 §
                                                   §

            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       1.      Defendant Anadarko Petroleum Corporation (“Defendant”) required Plaintiff

James Tollefson (“Plaintiff”) to work more than forty hours in a workweek. Unfortunately,

Defendant failed to compensate Plaintiff at the rate of time and one half his regular rate of pay for

all hours worked over forty in a workweek. Instead, Defendant paid Plaintiff on a day rate basis

without any additional compensation for overtime wages.

       2.      Defendant’s conduct violates the FLSA, which requires non-exempt employees to

be compensated for all hours in excess of forty in a workweek at one and one-half times their

regular rates of pay. See 29 U.S.C. § 207(a). On behalf of himself and all other similarly situated

employees, Plaintiff brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b).

Members of the collective action are referred to as the “Class Members.” Plaintiff and the Class

Members seek to recover their unpaid overtime wages, liquidate damages, expenses, costs of court,

and pre and post judgment interest.




                                                 1
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 2 of 9




                     SUBJECT MATTER JURISDICTION AND VENUE

       3.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       4.       Venue is proper in this District because a substantial portion of the events forming

the basis of this suit occurred in this District. Plaintiff performed duties for Defendant in this

District, worked more than 40 hours in this District, and was denied overtime wages in this District.

                        PARTIES AND PERSONAL JURISDICTION

       5.       Plaintiff James Tollefson is an individual residing in Bellingham, Washington.

Plaintiff’s written consent to this action is attached hereto as Exhibit “A.” Plaintiff performed

work for Defendant within the last three years.

       6.       The Class Members are all current and former workers employed by Defendant and

paid a day rate at any time during the three-year period before the filing of this Complaint.

       7.       Defendant Anadarko Petroleum Corporation is a corporation organized under the

laws of Delaware. Defendant may be served process through its registered agent, CT Corporation

System at 1999 Bryan Street, Suite 900, Dallas, TX 75201.

                                           COVERAGE

       8.       At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       9.       At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       10.      At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).



                                                  2
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 3 of 9




       11.      Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       12.      At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

                                              FACTS

       13.      Defendant operates in the oil and gas industry and is one of the largest independent

oil and gas exploration and production companies. To provide these services, Defendant employs

hundreds of workers and pays them a day rate without overtime pay. For example, Defendant

employs (1) safety inspectors, (2) welding inspectors, (3) NDE/NDT inspectors, (4) electrical and

instrumentation inspectors, and (5) utility inspectors.

       14.      Plaintiff worked for Defendant from approximately July 2019 to March 2020 as an

inspector. He worked in Mentone, Texas. Plaintiff’s job duties included inspecting welding work

performed on pipelines.

       15.      Defendant paid Plaintiff on a day rate basis.

       16.      That is, Defendant paid Plaintiff a set amount per day regardless of the number of

hours he worked each day or each week. Defendant did not pay Plaintiff a minimum, guaranteed

amount each week.

       17.      Instead, Plaintiff’s compensation varied each week depending upon the number of

days worked.

       18.      Like Plaintiff, Defendant pays other employees on a day rate basis.

       19.      Plaintiff regularly worked over 40 hours each week. He normally worked 5-6 days

per week at 10-12 hours per day. However, when he worked more than 40 hours, he was not paid

any overtime wages for those hours worked in excess of 40.



                                                  3
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 4 of 9




       20.      Plaintiff’s schedule was similar to the schedule of the Class Members.

       21.      Like Plaintiff, the Class Members were paid on a day rate basis. Like Plaintiff, the

Class Members regularly worked more than 40 hours each week and were not paid overtime for

those hours worked in excess of 40.

       22.      The Plaintiff and Class Members were not exempt from the overtime requirements

of the FLSA.

       23.      In fact, none of the white collar exemptions found in 29 U.S.C. § 213(a)(1) are

applicable to the Plaintiff or the Class Members because they were not paid on a “salary” basis or

“fee” basis.

       24.      Instead, Plaintiff and the Class Members were paid a day rate.

       25.      Further, the Department of Labor has stated that inspection work, of the type

performed by Plaintiff and the Class Members, is not subject to the administrative exemption. The

FLSA’s regulations state as follows:

                Ordinary inspection work generally does not meet the duties
                requirements for the administrative exemption. Inspectors normally
                perform specialized work along standardized lines involving well-
                established techniques and procedures which may have been
                catalogued and described in manuals and other sources. Such
                inspectors rely on techniques and skills acquired by special training
                or experience. They have some leeway in the performance of their
                work but only within closely prescribed limits.

  29 C.F.R. 541.203(g).

       26.      Here, Plaintiff and the Class Members were manual laborers who performed routine

inspection work. The administrative exemption does not apply to manual laborers like Plaintiff

and the Class Members. See 29 C.R.R. § 541.3(a) (overtime exemptions do not apply to “‘manual

laborers’ or other ‘blue collar’ workers who perform work involving repetitive operations with

their hands, physical skill and energy.”)

                                                 4
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 5 of 9




       27.      Moreover, Plaintiff and the Class Members performed work that was “service”

related, which is distinct from “administrative” work. They worked outdoors performing manual

labor tasks for Defendant’s oil and gas operations.

       28.      Defendant’s method of paying Plaintiff and the Class Members was willful and was

not based on a good faith and reasonable belief that their conduct complied with the law.

Defendant’s misclassification was not by accident, but a well thought out scheme to reduce their

labor costs. Defendant knew the requirement to pay overtime to its employees, but intentionally

and/or recklessly chose not to do so. Accordingly, Defendant’s violations of the law were willful.

                                      CAUSE OF ACTION

                           VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                    FAILURE TO PAY OVERTIME

        29.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        30.     This count arises from Defendant’s violation of the FLSA for its failure to pay

Plaintiff and Class Members overtime compensation.

       31.      The FLSA requires that covered employees be compensated for all hours worked

in excess of forty hours per week at a rate not less than one and one-half times the regular rate at

which he is employed. See 29 U.S.C. § 207(a)(1).

       32.      Defendant’s compensation scheme applicable to Plaintiff and the Class Members

failed to comply with 29 U.S.C. § 207(a)(1).

       33.      Defendant knowingly failed to compensate Plaintiff and the Class Members at a

rate of one and one-half times their regular hourly wage for hours worked in excess of 40 hours

per week, in violation of 29 U.S.C. § 207(a)(1).

       34.      During all relevant times, Plaintiff and the Class Members were covered employees

entitled to the above-described FLSA protections.

                                                   5
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 6 of 9




       35.      In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                          COLLECTIVE ACTION ALLEGATIONS

       36.      As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       37.      Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §

216(b) on behalf of all field workers employed by Defendant who were paid a day rate at any time

during the three-year period before the filing of this Complaint.

       38.      Although Defendant permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendant has denied them full compensation for their hours

worked over forty.

       39.      Plaintiff has actual knowledge, through observations of and conversations with his

co-workers, that a class of similarly situated Class Members exists who have been subjected to

Defendant’s policy of not paying the overtime rate for all hours worked over forty. Plaintiff

worked with other employees at multiple locations for Defendant.

       40.      The Class Members are similarly situated to Plaintiff in that they all performed

similar duties, were paid in a similar manner, and were denied overtime pay.

       41.      Defendant’s failure to pay overtime at the rates required by the FLSA results from

generally applicable policies or practices and does not depend on personal circumstances of

individual Class Members.

       42.      The experience of Plaintiff, with respect to his employment classification and pay,

is typical of other workers across Defendant’s business.




                                                 6
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 7 of 9




       43.      The specific job titles or precise job responsibilities of each Class Member does not

foreclose collective treatment because liability in this case relates to Defendant’s decision to pay

its employees a day rate without overtime.

       44.      Class Members regularly work or have worked in excess of forty (40) hours during

a workweek.

       45.      Class Members are not exempt from receiving overtime pay under the FLSA.

       46.      Like Plaintiff, all Class Members, irrespective of their particular job requirements,

are entitled to receive overtime compensation for hours worked in excess of forty during a

workweek.

       47.      The names and addresses of the Class Members are available from Defendant’s

records. To the extent required by law, notice will be provided to these individuals by first class

mail or by the use of techniques and a form of notice similar to those customarily used in

representative actions.

       48.      Although the exact amount of damages may vary among the individual Class

Members in proportion to the number of hours they worked, damages for each individual can be

easily calculated using a simple formula.

       49.      The claims of all Class Members arise from a common nucleus of facts. Liability

is based on a systematic course of wrongful conduct by Defendant that caused harm to all Class

Members.

       50.      As such, the class of similarly situated employees is properly defined as follows:

       All current and former employees of Defendant who were paid a day rate at
       any time during the three-year period before the filing of this Complaint.




                                                  7
             Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 8 of 9




                                  WAGE DAMAGES SOUGHT

       51.      Plaintiff and Class Members are entitled to recover their unpaid overtime premiums

for the three years preceding the filing of this complaint to the present. 29 U.S.C. § 216(b).

       52.      Plaintiff and Class Members are entitled to recover an equal amount of their unpaid

overtime premiums as liquidated damages. 29 U.S.C. § 216(b).

       53.      Plaintiff is also entitled to recover his attorney’s fees and costs, as required by the

FLSA. 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

       54.      For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding the following relief:

             a. Overtime compensation for all hours worked in excess of forty (40) per week at the
                rate of one and one-half times their regular rates of pay;

             b. An equal amount of their unpaid overtime premiums as liquidated damages, as
                allowed under the FLSA;

             c. Reasonable attorney’s fees, costs, and expenses of this action as provided by the
                FLSA;

             d. Pre and post judgment interest; and

             e. Such other and further relief to which Plaintiff and Class Members may be entitled,
                both at law or in equity.

                                               Respectfully submitted,

                                               HODGES & FOTY, L.L.P.

                                                By: /s/ Don J. Foty
                                                   Don J. Foty
                                                   dfoty@hftrialfirm.com
                                                   Texas State Bar No. 24050022
                                                   4409 Montrose Blvd., Suite 200
                                                   Houston, TX 77006
                                                   Telephone: (713) 523-0001
                                                   Facsimile: (713) 523-1116

                                                  8
Case 7:20-cv-00168-DC Document 1 Filed 07/13/20 Page 9 of 9




                                 And

                                 SOSA-MORRIS NEUMAN, PLLC

                                 Beatriz Sosa-Morris
                                 Texas Bar No. 24076154
                                 bsosamorris@smnlawfirm.com
                                 John Neuman
                                 Texas Bar No. 24083560
                                 jneuman@smnlawfirm.com
                                 5612 Chaucer Drive
                                 Houston, TX 77005
                                 Telephone: (281) 885-8630
                                 Facsimile: (281) 885-8813


                           ATTORNEYS IN CHARGE FOR PLAINTIFF AND CLASS
                           MEMBERS




                             9
